 

EES

Case 13-11500-BLS Doc 455 Filed 12/13/18 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 7
FENWICK AUTOMOTIVE PRODUCTS Case No. 13-11500 (BLS)
LIMITED, et al.! (Jointly Administered)

 

Debtors.
Related Doc. No. cju| } “450

 

ORDER APPROVING TRUSTEE’S MOTION FOR AN ORDER AUTHORIZING
ABANDONMENT AND DESTRUCTION OF DEBTOR RECORDS, COMPUTERS,
SERVERS, HARD DRIVES AND OTHER MISCELLANEOUS COMPUTER

EQUIPMENT
Yh
AND NOW this 13 —_ day of Koeonbier , 2018, upon consideration of the

motion of George L. Miller, in his capacity as the chapter 7 trustee (the “Trustee”) for the

 

bankruptcy estates (the “Estates”) of Fenwick Automotive Products Limited and the related
above-captioned jointly administered Debtors, for an order authorizing abandonment and
destruction of Debtor records, computers, servers, hard drives and other miscellaneous computer
equipment (the “Motion”),” and the Bankruptcy Court having determined that the service of the
Motion upon the Limited Notice Parties as described in the Motion is adequate and proper notice
under the circumstances, and after due deliberation and sufficient cause appearing for the relief

requested, it is hereby

ORDERED that the Motion is GRANTED; and it is
FURTHER ORDERED that the Trustee is authorized, but not required, to proceed with

the abandonment, destruction and disposal of the Recovered Records and Recovered IT

 

1 Introcan, Inc., Case No. 13-11499; Fenwick Automotive Products Limited, Case No. 13-11500; Flo-Pro
Inc., Case No, 13-11501; LH Distribution Inc., Case No. 13-1 1502; Rafko Logistics Inc., Case No 13-11504; Rafko
Holdings Inc., Case No. 13-11505; Rafko Enterprises Inc.; Case No. 13-11507 (collectively, the “Debtors”).

2 Capitalized terms not defined in this Order shall have the meanings ascribed to such terms in the Motion.

LEGAL\39179288\1 00601.0823.000/337792.000
11/26/2018

 
 

Case 13-11500-BLS Doc 455 Filed 12/13/18 Page 2 of 2

Equipment and to carry out the destruction and shredding of the Recovered Records and
Recovered IT Equipment in the manner the Trustee deems appropriate in his business judgment;
and it is

FURTHER ORDERED that the Trustee shall destroy any Recovered Records and
Recovered IT Equipment containing personally identifiable information which the Trustee
determines are burdensome to the Estates or are of inconsequential value and benefit to the
Estates; and it is

FURTHER ORDERED that nothing in this Order authorizes the sale, lease, transfer, or
abandonment other than via destruction of the Recovered Records and Recovered IT Equipment
containing personally identifiable information; and it is

FURTHER ORDERED that the Trustee is authorized to expend the Estates’ funds as
reasonably necessary to carry out the abandonment, destruction, shredding and discarding of the
Recovered Records and Recovered IT Equipment; and it is

FURTHER ORDERED that this Bankruptcy Court shall retain jurisdiction to hear and
determine all matters arising from or related to the implementation, interpretation, and
enforcement of this Order.

BY THE COURT:

Ru PINS

The Honorable Brendan L. Shannon
United States Bankruptcy Court Judge

LEGAL\39179288\1 0060 1.0823.000/337792.000
11/26/2018
